Case 2:19-cv-13092-BAF-DRG ECF No. 43, PageID.188 Filed 12/17/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JENNIFER SCHLUTER,

       Plaintiff,                                           Civil Action No. 19-CV-13092

vs.                                                         HON. BERNARD A. FRIEDMAN

ENCORE REHABILITATION
SERVICES, LLC, et al.,

      Defendants.
_____________________________/

                        ORDER ACCEPTING MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

                                               and

             ORDER DISMISSING PLAINTIFF’S CLAIMS UNDER THE
            EQUAL PAY ACT AND THE FAIR LABOR STANDARDS ACT

               This matter is presently before the Court on the Report and Recommendation

(“R&R”) of Magistrate Judge David R. Grand [docket entry 41], who recommends that the Court

dismiss the complaint for failure to state a claim. Plaintiff has filed timely objections. Pursuant

to Fed. R. Civ. P. 72(b)(3), the Court reviews de novo any part of the R&R “that has been

properly objected to.”

               This is an employment discrimination case in which plaintiff, a physical therapist,

alleges that she has been “unlawfully discriminated against, harassed and disparately treated

because of my race (African-American) and gender (female).” PageID.11. Plaintiff filed a

charge of discrimination with the Equal Employment Opportunity Commission (“EEOC”), in

which she alleged that her employer, Encore Rehabilitation Services, LLC (“Encore) violated

her rights under Title VII of the Civil Rights Act of 1964 by discriminating against her based
Case 2:19-cv-13092-BAF-DRG ECF No. 43, PageID.189 Filed 12/17/20 Page 2 of 4




on her race. PageID.13. She alleged that defendant did so by changing her schedule, taking

patients away from her, refusing to work with her, paying her lower wages than similarly

situated white employees, disciplining her for a patient complaint but not disciplining white

therapists, changing her work location, and demoting her. Id. The EEOC issued a right-to-sue

letter on July 16, 2019. PageID.15. Plaintiff commenced the instant action on October 22,

2019. Following the magistrate judge’s recommendation, to which plaintiff did not object, the

Court dismissed plaintiff’s Title VII claims because plaintiff did not file suit within ninety days

of receiving her right-to-sue letter.

               Plaintiff’s complaint also appears to assert a claim under the Fair Labor Standards

Act (“FLSA”). See PageID.1, PageID.3. Her references to “unequal pay,” see, e.g., PageID.18,

also suggest she may intend to pursue a claim under the Equal Pay Act. Recently, in response

to the magistrate judge’s inquiry, plaintiff indicated that she “will move on with the remaining

part of my complaint of wage discrimination, based on Race, of unequal pay, wherein I maintain

that ‘White employees with less experience, education and seniority were paid more than me.’”

PageID.177 (quoting the Complaint, see PageID.10).

               The magistrate judge believes plaintiff intends to proceed under the Equal Pay Act

which, as he correctly notes in his R&R, provides a remedy only for pay disparities based on

gender, not based on race. He therefore recommends that the complaint be dismissed insofar

as it may be construed as asserting a claim under the Equal Pay Act. The magistrate judge also

recommends that the complaint be dismissed insofar as the complaint may be construed as

asserting a claim under the FLSA, as plaintiff does not allege that defendant failed to pay her

a minimum wage or for overtime. As claims under the Equal Pay Act and/or the FLSA are


                                                2
Case 2:19-cv-13092-BAF-DRG ECF No. 43, PageID.190 Filed 12/17/20 Page 3 of 4




plaintiff’s only remaining claims, the magistrate judge recommends that the complaint be

dismissed.

               In her objections, plaintiff states:

               4. Although my Title VII complaint was dismissed, . . . I firmly
               believe that I can, and am permitted to, pursue a wage
               discrimination claim under the Equal Pay Act, in that Encore paid
               different amounts for work that I performed under the same
               working conditions.

               5. Also, race-based wage discrimination is prohibited by Title VII
               . . . which makes it illegal for an employer to discriminate based
               on race. Further, it is illegal for an employer to make an
               employment decision with regard to any terms of employment
               based on race, color, or national origin.

               6. Having previously satisfied the requirements of filing a claim
               with EEOC and receiving a Right to Sue Letter, it is my firm
               belief that Encore engaged in race-based wage discrimination;
               thus, my request to continue my race-based wage discrimination
               claim under the Equal Pay Act.

Pl.’s Obj. at 2 (PageID.187).

               Plaintiff correctly observes that Title VII prohibits race-based wage

discrimination. But the Court has dismissed plaintiff’s Title VII claims because plaintiff failed

to file suit within ninety days of receiving a right-to-sue letter from the EEOC. Plaintiff’s effort

to “continue my race-based wage discrimination claim under the Equal Pay Act” is unavailing,

as the Equal Pay Act remedies gender-based, not race-based, wage discrimination. See 29

U.S.C. § 206(d)(1). Nor may plaintiff proceed under the FLSA, as she does not allege that

defendant failed to pay her a minimum wage or for overtime.

               The Court concludes that plaintiff has failed to show any error in the magistrate

judge’s analysis or recommendation. Having reviewed the parties’ motion papers, the R&R, and


                                                 3
Case 2:19-cv-13092-BAF-DRG ECF No. 43, PageID.191 Filed 12/17/20 Page 4 of 4




plaintiff’s objections, the Court further concludes that the magistrate judge’s analysis is sound

and that his recommendation should be followed. Accordingly,



                 IT IS ORDERED that Magistrate Judge Grand’s R&R is accepted and adopted as

the findings and conclusions of the Court.



                 IT IS FURTHER ORDERED that plaintiff’s claims under the Equal Pay Act and

the FLSA are dismissed.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: December 17, 2020                            Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on December 17, 2020.

 Jennifer Schluter                                   s/Johnetta M. Curry-Williams
 42102 Fountain Park Drive                           Case Manager
 South #212
 Novi, MI 48375




                                                       4
